Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 19, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161892(178)(182)(183)                                                                                Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  DEBORAH LYNN FOSTER,                                                                                                Justices
           Plaintiff/Counterdefendant-
           Appellant,
                                                                     SC: 161892
  v                                                                  COA: 324853
                                                                     Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellee.
  ________________________________________/

          On order of the Chief Justice, the motions of the appellee to (1) extend the time for
  filing his brief on appeal, and (2) exceed the word count limitation of Administrative Order
  2019-6 are GRANTED. The appeal brief submitted on May 13, 2021, is accepted for filing
  and is deemed timely.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 19, 2021

                                                                               Clerk